        Case 2:18-cr-00292-DWA Document 152 Filed 12/18/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             )
                                                     )
           v.                                        )       Criminal No. 18-292
                                                     )
ROBERT BOWERS                                        )


                      MOTION FOR A BILL OF PARTICULARS

       Defendant Robert Bowers, through counsel, asks this Court to order the

government to provide a bill of particulars regarding the interstate commerce element for

the counts of the indictment that charge Mr. Bowers with Obstruction of Free Exercise of

Religious Beliefs, in violation of 18 U.S.C. § 247.

       18 U.S.C. § 247 provides, in pertinent part:

       (a) Whoever, in any of the circumstances referred to in subsection (b) of this
       section-- . . . (2) intentionally obstructs, by force or threat of force, including
       by threat of force against religious real property, any person in the enjoyment
       of that person's free exercise of religious beliefs, or attempts to do so . . . shall
       be punished . . . .

       (b) The circumstances referred to in subsection (a) are that the offense is in
       or affects interstate or foreign commerce.

Id. (emphasis added). Counts 1-11 of the indictment charge Mr. Bowers with Obstruction

of Free Exercise of Religious Beliefs Resulting in Death, in violation of 18 U.S.C. §

247(a)(2) and (d)(1). (Doc. 44 at 3.) Counts 34-35 charge Mr. Bowers with Obstruction

of Free Exercise of Religious Beliefs Involving an Attempt to Kill and Use of a

Dangerous Weapon, and Resulting in Bodily Injury, in violation of 18 U.S.C. §

247(a)(2), (d)(1) and (d)(3). (Doc. 44 at 6.) Counts 40-47 charge Mr. Bowers with
        Case 2:18-cr-00292-DWA Document 152 Filed 12/18/19 Page 2 of 4



Obstruction of Free Exercise of Religious Beliefs Involving an Attempt to Kill and Use

of a Dangerous Weapon, and Resulting in Bodily Injury to a Public Safety Officer, in

violation of 18 U.S.C. § 247(a)(2), (d)(2) and (d)(3). (Doc. 44 at 9.) Counts 48-51 charge

Mr. Bowers with Obstruction of Free Exercise of Religious Beliefs Involving Use of a

Dangerous Weapon and Resulting in Bodily Injury to a Public Safety Officer, in violation

of 18 U.S.C. § 247(a)(2) and (d)(3). (Doc. 44, at 10.) For each of these counts, the

indictment alleges—without more—that “the offense was in and affected interstate

commerce.” (Doc. 44 at 3, 6, 9-10.)

       Federal Rule of Criminal Procedure Rule 7(f) provides:

       The court may direct the government to file a bill of particulars. The
       defendant may move for a bill of particulars before or within 14 days after
       arraignment or at a later time if the court permits. The government may
       amend a bill of particulars subject to such conditions as justice requires.

“The purpose of the bill of particulars is to inform the defendant of the nature of the

charges brought against him to adequately prepare his defense, to avoid surprise during

the trial and to protect him against a second prosecution for an inadequately described

offense.” United States v. Addonizio, 451 F.2d 49, 63–64 (3d Cir. 1971) (quoting United

States v. Tucker, 262 F. Supp. 305, 308 (S.D.N.Y. 1966)). When the indictment itself is

“too vague and indefinite for such purposes,” a bill of particulars is appropriate. Id.

(quoting United States v. Haskins, 345 F.2d 111, 114 (6th Cir. 1965)).

       The district court has “very broad discretion” in deciding whether a bill of

particulars is warranted. Will v. United States, 389 U.S. 90, 98-99 (1967). The 1966

amendment to Fed. R. Crim. P. 7(f), which eliminated the requirement that cause be


                                              2
        Case 2:18-cr-00292-DWA Document 152 Filed 12/18/19 Page 3 of 4



shown before a bill of particulars may be ordered, is “designed to encourage a more

liberal attitude by the courts towards bills of particulars without taking away the

discretion which courts must have in dealing with such motions in individual cases.” Fed.

R. Crim. P. 7, Notes of Advisory Committee, 1966 Amendments.

       Here, as noted above, the indictment in this case asserts federal jurisdiction on the

Obstruction of the Free Exercise of Religious Beliefs counts based on alleged conduct

that “was in and affected interstate commerce.” (Doc. 44 at 3, 6, 9-10.) At the same time,

the indictment asserts that “[a]t all times relevant to the Superseding Indictment,” Mr.

Bowers was a resident of Allegheny County, Pennsylvania. (Doc. 44 at 1.) In addition,

each count of the indictment alleges conduct that occurred in the Western District of

Pennsylvania, and nowhere else. (Doc. 44.) Further, the indictment does not allege any

commercial or economic motivation, nor any resultant effect on interstate commerce.

       In light of this, the government’s mere allegations that Mr. Bowers’ conduct “was

in and affected interstate commerce” provide insufficient information on the nature of the

charges to allow Mr. Bowers to adequately prepare his defense in this capital case. As

such, Mr. Bowers requests that the Court order the government to provide a bill of

particulars regarding the interstate commerce element for Counts 1-11, 34-35, and 40-51

of the Superseding Indictment.




                                              3
       Case 2:18-cr-00292-DWA Document 152 Filed 12/18/19 Page 4 of 4



Date: December 18, 2019            Respectfully submitted,

                                   /s/ Judy Clarke
                                   Judy Clarke
                                   Clarke Johnston Thorp & Rice, PC

                                   /s/ Michael J. Novara
                                   Michael J. Novara
                                   First Assistant Federal Public Defender

                                   /s/ Elisa A. Long
                                   Elisa A. Long
                                   Supervisory Assistant Federal Public Defender




                                     4
       Case 2:18-cr-00292-DWA Document 152-1 Filed 12/18/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
            v.                                  )      Criminal No. 18-292
                                                )
ROBERT BOWERS                                   )


                                        ORDER

      Upon consideration of the Defendant’s Motion for a Bill of Particulars, it is

ordered that the Motion is GRANTED. The government is ORDERED to provide a bill

of particulars regarding the interstate commerce element for Counts 1-11, 34-35, and 40-

51 of the Superseding Indictment.




_________                                       ____________________________
Date                                            Donetta W. Ambrose
                                                United States District Judge
